Case 11-22840-JAD   Doc 1798    Filed 01/24/20 Entered 01/24/20 09:11:49   Desc Main
                               Document     Page 1 of 1




                                                              FILED
                                                              1/24/20 8:56 am
                                                              CLERK
                                                              U.S. BANKRUPTCY
                                                              COURT - :'3$
